COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-033-CV


JERRY W. WILLIAMS, JR.                                              APPELLANT

                                        V.

DANIELLE MARIE WILLIAMS                                               APPELLEE

                                    ------------

           FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                I. INTRODUCTION

      Appellant Jerry W. Williams, Jr. appeals from a divorce decree dissolving

his marriage to Appellee Danielle Marie Williams. In four issues, Jerry argues

that the trial court erred by mischaracterizing property, incorrectly valuing the

marital estates, and improperly dividing the community estate. We will affirm.



      1
          … See Tex. R. App. P. 47.4.
                  II. F ACTUAL AND P ROCEDURAL B ACKGROUND

      The trial court signed a final decree of divorce on January 12, 2006,

dissolving Jerry’s and Danielle’s marriage. The trial court entered findings of

fact, which included in part the following findings relevant to the Williams’s

property at 881 Blackjack Road, referred to as the “ranch property”:

      [Danielle] and [Jerry] purchased the [ranch property,] on August 7,
      1997, and had a note with a final maturity payment due on August
      1, 2000.

      When the final maturity payment became due in the summer of
      2000, [Danielle] and [Jerry] entered into an agreement with
      [Danielle’s] mother Rita Soto Lang and her husband Paul Lang.

      The agreement was for Mr. and Mrs. Lang to pay the final maturity
      payment on the ranch property in August of 2000, and [Danielle]
      and [Jerry] would then pay Mr. and Mrs. Lang.

      The Langs made two payments in August of 2000, one for
      $50,000.00 on August 8, 2000, and the[n] one for $62,000.00 on
      August 25, 2000.

      [Danielle] and [Jerry] made payments to Mr. And Mrs. Lang.

      In 2002, the Langs attempted to have a Promissory Note in the
      amount of $112,000.00 and secured by the ranch property
      executed by [Danielle] and [Jerry]. [Danielle] did sign the
      promissory note on May 6, 2002, however, [Jerry] did not sign.

      On April 19, 2004, the Langs executed a document purporting to
      convey a gift solely to [Danielle] the balance of the property loan
      of $51,097.24. The same document also purports to acknowledge
      a gift to [Danielle] on August 8, 2000, for the original $50,000.00
      payment made by the Langs.


                                      2
      Because the property was originally purchased as community
      property and the subsequent loan was a debt of both parties[,] the
      court finds that any forgiveness of debt benefitted the community
      estate[,] and [Danielle] has no claim for separate property
      reimbursement from the community estate.

      The court finds that [Danielle] does not have a separate property
      claim in the [ranch property].

The trial court entered conclusions of law, which included in part the following:

      Because the ranch property was originally purchased as community
      property and the subsequent loan by the Langs was a debt of the
      community estate, the court concludes as a matter of law that any
      forgiveness of debt by the Langs benefited the community estate
      and [Danielle] has no claim for separate property reimbursement
      from the community estate in regards to the ranch property.

      Danielle appealed and challenged the trial court’s findings of fact and

conclusions of law providing that she did not have a separate property claim in

the ranch property. See Williams v. Williams, No. 02-06-00143-CV, 2007 WL
79698, at *2 (Tex. App.—Fort Worth Jan. 11, 2007, no pet.) (mem. op.). In

our memorandum opinion, we reasoned that the trial court did not abuse its

discretion with regard to its denial of Danielle’s separate property claim based

on the $50,000 check that the Langs issued on August 8, 2000. Id. at *4–5.

However, we reversed the trial court’s judgment as to the property division and

remanded the case to the trial court to re-divide the parties’ community estate

because the trial court erred by characterizing the Langs’ $51,097.24 gift to




                                       3
Danielle of the remaining balance of the ranch property loan as community

property. Id. at *5–7.

      On remand, the trial court conducted a “Rehearing on Property Issues,”

in which it took judicial notice of “everything that was admitted in the previous

trial.” On October 15, 2007, the trial court signed a final decree of divorce,

and it later entered findings of fact and conclusions of law. As part of its

property division, the trial court awarded Danielle a $101,097.24 separate

property interest in the ranch property, finding that she, “by gifts from her

mother and stepfather, acquired a $101,097.24 separate property claim against

the Ranch Property, donative intent on the part of the Langs having been

evidenced over a year before the divorce was even filed.” Now Jerry appeals.

                             III. P ROPERTY D IVISION

      A. Standard of Review

      A trial judge is charged with dividing the community estate in a “just and

right” manner, considering the rights of both parties. Tex. Fam. Code Ann.

§ 7.001 (Vernon 2006); Moroch v. Collins, 174 S.W.3d 849, 855 (Tex.

App.—Dallas 2005, pet. denied). The court has broad discretion in making its

just and right division, and absent a clear abuse of discretion, we will not

disturb that division. Murff v. Murff, 615 S.W.2d 696, 698–99 (Tex. 1981);

Boyd v. Boyd, 67 S.W.3d 398, 406 (Tex. App.—Fort Worth 2002, no pet.).

                                        4
To determ ine whether a trial court abused its discretion, we must decide

whether the trial court acted without reference to any guiding rules or

principles; in other words, we must decide whether the act was arbitrary or

unreasonable.   Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

241–42 (Tex. 1985), cert. denied, 476 U.S. 1159 (1986).

      Findings of fact entered in a case tried to the court have the same force

and dignity as a jury’s answers to jury questions. Anderson v. City of Seven

Points, 806 S.W.2d 791, 794 (Tex. 1991). The trial court’s findings of fact are

reviewable for legal and factual sufficiency of the evidence to support them by

the same standards that are applied in reviewing evidence supporting a jury’s

answer. Oritz v. Jones, 917 S.W.2d 770, 772 (Tex. 1996); Catalina v. Blasdel,

881 S.W.2d 295, 297 (Tex. 1994).

      In family law cases, however, the traditional sufficiency standard of

review overlaps with the abuse of discretion standard of review; therefore, legal

and factual insufficiency are not independent grounds of error but are relevant

factors in our assessment of whether the trial court abused its discretion. Boyd

v. Boyd, 131 S.W.3d 605, 611 (Tex. App.—Fort Worth 2004, no pet.).

Accordingly, to determine whether there has been an abuse of discretion

because the evidence is legally or factually insufficient to support the trial

court’s decision, we engage in a two-pronged inquiry: (1) did the trial court

                                       5
have sufficient evidence upon which to exercise its discretion, and (2) did the

trial court err in its application of that discretion? Id.; Moroch, 174 S.W.3d at

857. The applicable sufficiency review comes into play with regard to the first

question. Boyd, 131 S.W.3d at 611. We then determine whether, based on

the elicited evidence, the trial court made a reasonable decision. Id.

      A party who seeks to assert the separate character of property must

prove that character by clear and convincing evidence. Tex. Fam. Code Ann.

§ 3.003(b) (Vernon 2006). Clear and convincing evidence is that measure or

degree of proof that will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established. Tex. Civ.

Prac. & Rem. Code Ann § 41.001(2) (Vernon 2008); Tex. Fam. Code Ann.

§ 101.007 (Vernon 2002); Transp. Ins. Co. v. Moriel, 879 S.W.2d 10, 31 (Tex.

1994). This intermediate standard falls between the preponderance standard

of civil proceedings and the reasonable doubt standard of criminal proceedings.

In re G.M., 596 S.W.2d 846, 847 (Tex. 1980); State v. Addington, 588
S.W.2d 569, 570 (Tex. 1979).         While the proof must weigh heavier than

merely the greater weight of the credible evidence, there is no requirement that

the evidence be unequivocal or undisputed. Addington, 588 S.W.2d at 570.

      In reviewing the evidence for legal sufficiency, we must determine

whether the evidence is such that a factfinder could reasonably form a firm

                                        6
belief or conviction that its finding was true. Diamond Shamrock Ref. Co., L.P.

v. Hall, 168 S.W.3d 164, 170 (Tex. 2005); Sw. Bell Tel. Co. v. Garza, 164
S.W.3d 607, 627 (Tex. 2004). W e must review all the evidence in the light

most favorable to the finding. Hall, 168 S.W.3d at 170; Garza, 164 S.W.3d

at 627. This means that we must assume that the factfinder resolved any

disputed facts in favor of its finding if a reasonable factfinder could have done

so.   Hall, 168 S.W.3d at 170; Garza, 164 S.W.3d at 627. We must also

disregard all evidence that a reasonable factfinder could have disbelieved. Hall,
168 S.W.3d at 170; Garza, 164 S.W.3d at 627. We must consider, however,

undisputed evidence even if it is contrary to the finding.         City of Keller v.

Wilson, 168 S.W.3d 802, 817 (Tex. 2005); Hall, 168 S.W.3d at 170. That is,

we must consider evidence favorable to the finding if a reasonable factfinder

could and disregard evidence contrary to the finding unless a reasonable

factfinder could not. Wilson, 168 S.W.3d at 827.

      B.    Mischaracterization of Community Property

      In his first issue, Jerry challenges the trial court’s finding that Danielle has

a $101,097.24 separate property interest in the ranch property. He seems to

contend that Danielle failed to meet her burden of proving the separate property




                                         7
character of the ranch property by clear and convincing evidence. 2 Jerry also

challenges the characterization of Pflamenco, a horse, as Danielle’s separate

property.

      Property possessed by either spouse at the dissolution of the marriage is

presumed to be community property, absent clear and convincing evidence to

the contrary. Tex. Fam. Code Ann. § 3.003; Boyd, 131 S.W.3d at 612. In

order to overcome the community property presumption, the burden is on the

spouse claiming certain property as separate to trace and clearly identify the

property claimed to be separate. Boyd, 131 S.W.3d at 612. Tracing merely

involves establishing the separate origin of the property through evidence

showing the time and means by which the spouse originally obtained

possession of the property. Id.

      Property acquired by gift during marriage is constitutionally and statutorily

defined as separate property. See Tex. Const. art. XVI, § 15; Tex. Fam. Code

Ann. § 3.001.     A gift is a voluntary transfer of property to another made

gratuitously and without consideration. Hilley v. Hilley, 161 Tex. 569, 342
S.W.2d 565, 569 (1961); Roberts v. Roberts, 999 S.W.2d 424, 432 (Tex.




      2
        … We construe his argument as specifically challenging the legal
sufficiency of the evidence to support the trial court’s separate property
determination.

                                        8
App.—El Paso 1999, no pet.). Three elements are required to establish the

existence of a gift: (1) intent to make a gift; (2) delivery of the property; and

(3) acceptance of the property. Roberts, 999 S.W.2d at 432; Williams, 2007
WL 79698, at *4.      The donor’s intent is the principal issue in determining

whether a gift has been made. See Hayes v. Rinehart, 65 S.W.3d 286, 289

(Tex. App.—Eastland 2001, no pet.). The person claiming that a gift was made

must prove the gift by clear and convincing evidence. Id. A trial court has no

authority to divest a spouse’s interest in separate property.        Cameron v.

Cameron, 641 S.W.2d 210, 213 (Tex. 1982).

            1.    Ranch Property

      In our first memorandum opinion, we detailed the evidence demonstrating

that the Langs’ discharge of the $51,097.24 remaining debt was a gift to

Danielle and, accordingly, her separate property.      See Williams, 2007 WL
79698, at *5–6. We stated in part the following:

      [Mrs. Lang] testified that, with regard to the $62,000 check, it was
      her intention at the time that it would be repaid. On April 19,
      2004, the Langs signed a document which stated, “We hereby gift
      the balance of the property loan ($51,097.24) for [the Ranch
      Property] to [Danielle].” [Mrs. Lang] testified that she prepared this
      document. She also testified that her intent was that it be a gift to
      her daughter and not to [Jerry]. When asked the reason for the
      gift, [Mrs. Lang] testified that it was because [Danielle] was
      struggling with other bills and “we just wanted to do it for her
      sake.”


                                        9
      The trial court’s conclusion of law, that the Langs made a loan that
      constituted community debt, was correct, because it was a loan
      made to the parties during marriage.             However, because
      forgiveness of debt can constitute a gift, and because the
      testimony and the 2004 document demonstrated intent, delivery,
      and acceptance of this gift, there was legally sufficient evidence
      that the Langs intended to make a gift to [Danielle] of the
      forgiveness of the $51,097.24 debt. . . .

      Because the discharge of $51,097.24 was a gift to [Danielle], it
      was her separate property.

Id. (citations omitted). At the rehearing after remand, Mr. Lang testified that

he intended to make a gift of the entire approximately $101,000 (consisting of

the $51,097.24 debt forgiveness and the $50,000 check issued on August 8,

2000) to Danielle. Our opinion in this appeal is unchanged. We hold that the

trial court could have reasonably formed a firm belief or conviction that the

Langs gifted to Danielle a discharge of the debt on the ranch property in the

amount of $51,097.24.

      Turning to the August 8, 2000 $50,000 check, we determined in our

previous opinion that the trial court could have reasonably formed a firm belief

or conviction that the check was not gratuitous and, consequently, that the trial

court did not abuse its discretion “with regard to its denial of [Danielle’s]

separate property claim based on the $50,000 check.”          Id. at *4–5.    As

mentioned above, however, at the rehearing after remand, Mr. Lang testified

that the entire $101,000 was a gift to Danielle. He was unwavering in his

                                       10
testimony regarding the $101,000 gift despite opposing counsel’s questions

about the promissory note that Danielle signed in 2002. Moreover, unlike at

the first final hearing, Mr. Lang additionally testified that he filed a gift tax

return with the Internal Revenue Service in 2002 in the amount of $101,000.

Mr. Lang listed Danielle as the donee. The trial court took judicial notice that

Danielle filed her divorce petition in 2004, after Mr. Lang filed the gift tax

return.

      Jerry argues that Danielle failed to meet her burden of proving her

separate property interest in the ranch property because the testimony of

Danielle and the Langs is uncorroborated. The testimony of Danielle and the

Langs is not uncorroborated. Danielle’s exhibit four admitted at the first final

hearing is a copy of the $50,000 check written to the ranch property’s original

owner on August 8, 2000. The ranch property’s name and “gift to Danielle”

are written in the memo portion of the check.         And the April 19, 2004

document in which the Langs gifted to Danielle $51,097.24, Danielle’s exhibit

six at the first final hearing, states that the Langs “also gifted $50,000 to

Danielle” on August 8, 2000.

      Considering the evidence in the first final hearing, which included both

Danielle’s and Mrs. Lang’s testimony that the $50,000 check was a gift, and

the evidence at the hearing after remand, including Mr. Lang’s gift tax return

                                       11
and his unequivocal testimony that he intended to make a gift to Danielle of

$50,000 in August 2000, we hold that the trial court could now have

reasonably formed a firm belief or conviction that Danielle acquired a separate

property interest in the ranch property in the amount of $101,097.24. See

Hall, 168 S.W.3d at 170; Roberts, 999 S.W.2d at 432. Accordingly, the trial

court did not abuse its discretion by finding that Danielle had a $101,097.24

separate property interest in the ranch property.    We overrule this part of

Jerry’s first issue.

             2.    Pflamenco the Horse

      Jerry additionally argues that the trial court mischaracterized Pflamenco

as Danielle’s separate property. He contends that Pflamenco is community

property because the horse was born during the marriage.

      Offspring born to cattle during marriage are community property.

Gutierrez v. Gutierrez, 791 S.W.2d 659, 664–65 (Tex. App.—San Antonio

1990, no writ); Blum v. Light, 81 Tex. 414, 16 S.W. 1090 (1891); see also

Alsenz v. Alsenz, 101 S.W.3d 648, 653 (Tex. App.—Houston [1st Dist.] 2003,

pet. denied) (reasoning that income produced from separate property is

generally considered community property, regardless of the nature of the

separate property generating income, including stock, shares in a corporation,

livestock, or other assets).   This is so even if the offsprings’ parents are

                                      12
separate property. Gutierrez, 791 S.W.2d at 664–65. Offspring from separate

property horses born during marriage have likewise been held to be community

property.   See Avery v. Popper, 92 Tex. 337, 48 S.W. 572, 573 (1898);

Bateman v. Bateman, 25 Tex. 270, at *1 (1860) (“The wife had separate

property consisting in part of cattle and horses. The decree of partition gives

to her the increase, during the marriage, of the said cattle and horses as part

of her separate estate. In this there was error as it has been determined by this

court.”).

      Danielle opined during her testimony that Pflamenco was her separate

property, but she agreed that Pflamenco was born during the marriage.

Because Pflamenco was born during the marriage, the horse is community

property, not separate property. See Avery, 48 S.W. at 573; Bateman, 25 Tex.

at *1.

      Although the trial court characterized Pflamenco as Danielle’s separate

property, mere mischaracterization of community property as separate property

does not require reversal.   Boyd, 131 S.W.3d at 617; see also Vickery v.

Vickery, 999 S.W.2d 342, 370 (Tex. 1999). If the mischaracterization has

only a de minimus effect on the trial court’s division of the community estate,

then the trial court did not abuse its discretion. Boyd, 131 S.W.3d at 617.




                                       13
      Jerry contends that Pflamenco is worth $2,000, but this figure is found

in Danielle’s inventory and appraisement, which she filed but did not enter into

evidence at either the first or second final hearings. 3 Because Danielle did not

enter her inventory and appraisement into evidence, we cannot rely on the

value set forth therein as evidence of Pflamenco’s value.          See Barnard v.

Barnard, 133 S.W.3d 782, 789 (Tex. App.—Fort Worth 2004, pet. denied)

(holding that unless a party’s inventory and appraisal has been admitted into

evidence, it may not be considered as evidence of a property’s characterization

of value); see also In re C.A.N.M., No. 02-04-00200-CV, 2005 WL 1356443,

at *3 (Tex. App.—Fort Worth Jun. 9, 2005, no pet.) (mem. op.) (stating that

a court may not take judicial notice of the truth of matters in a filed document

unless the document has been admitted into evidence). Neither Danielle nor

Jerry produced any evidence of Pflamenco’s value. Consequently, the record

does not demonstrate that the trial court’s mischaracterization of Pflamenco as

Danielle’s separate property had more than a de minimus effect on the trial




      3
        … Danielle instead entered into evidence at the first hearing a document
entitled “Breakdown of Assets and Liabilities,” a summary of her and Jerry’s
assets and liabilities. This exhibit does not list a particular value for Pflamenco.
Jerry’s inventory and appraisement was not admitted into evidence at the first
final hearing either.

                                        14
court’s division of the community estate.    See Boyd, 131 S.W.3d at 617.

Accordingly, we overrule the remainder of Jerry’s first issue.




                                      15
      C.    Mischaracterization of Separate Property

      In his second issue, Jerry argues that the trial court erred by

mischaracterizing some of his separate property—a table saw, a table saw

stand, a western saddle, and a cutting torch—as community property.              He

contends that these items were listed as his separate property in the trial

court’s 2006 findings of fact, that they are not listed as his separate property

in the trial court’s 2007 findings of fact, and that they “are still in Danielle’s

possession and as such would become her property as she is awarded all of the

items in her possession under the” divorce decree. We disagree.

      The   trial   court’s   2006   findings   of   fact   contained   a   detailed

“Characterization and Valuation of the Parties[‘] Assets and Debts” that set

forth the value and a description of Jerry’s and Danielle’s community and

separate property assets.     It lists the table saw, table saw stand, western

saddle, and cutting torch as Jerry’s separate property. After the first appeal

and remand, the trial court conducted another final hearing on the property

division, signed the final decree of divorce, and entered new findings of fact

and conclusions of law. Unlike the 2006 findings of fact, the 2007 findings do

not specifically list the table saw, table saw stand, western saddle, and cutting

torch as Jerry’s separate property. This, however, does not mean that the trial




                                        16
court mischaracterized the items as community property, including them in its

division of the community estate.

      The divorce decree awards Jerry as his separate property all household

furniture, furnishings, fixtures, goods, appliances, and equipment in his

possession and likewise awards Danielle as her separate property all household

furniture, furnishings, fixtures, goods, appliances, and equipment in her

possession.    Although Jerry contends that the trial court unconstitutionally

divested him of the table saw, table saw stand, western saddle, and cutting

torch because the items are in Danielle’s possession, there is nothing in the

record to show that the items are in Danielle’s possession. See generally In re

A.W.P., 200 S.W.3d 242, 244 (Tex. App.—Dallas 2006, no pet.) (stating that

statements in a brief that are not supported by the record will not be considered

on appeal); see also Tex. R. App. P. 38.1(h) (requiring appropriate citations to

the record).   Without any evidence otherwise, the items could have been

awarded to Jerry as his separate property under the provision in the decree

awarding Jerry the property in his possession. Consequently, Jerry has not

demonstrated that the trial court erroneously mischaracterized his separate

property as community property. We overrule Jerry’s second issue.




                                       17
      D.    Just and Right Division

      In his fourth issue, Jerry generally argues that the trial court arbitrarily

and unreasonably disproportionately divided the community estate. Challenging

the trial court’s finding of Danielle’s separate property interest in the ranch

property, he seems to contend that the trial court abused its discretion in

dividing the community estate because the evidence is factually insufficient to

support the division.

      An assertion that the evidence is factually insufficient to support a fact

finding means that the evidence supporting the finding is so weak or the

evidence to the contrary is so overwhelming that the answer should be set

aside and a new trial ordered. Garza v. Alviar, 395 S.W.2d 821, 823 (Tex.

1965). To the extent that Jerry had the burden of proof on the matter, we

must consider and weigh all of the evidence and set aside the finding only if the

evidence is so weak or the finding is so contrary to the great weight and

preponderance of the evidence as to be clearly wrong and unjust. Dow Chem.

Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001); In re King’s Estate, 150 Tex.
662, 244 S.W.2d 660, 661 (1951).

      As stated above, an insufficiency issue is not an independent ground of

error but a relevant factor in our assessment of whether the trial judge abused

his discretion. Boyd, 131 S.W.3d at 611. In making its just and right division

                                       18
of the community property, the trial court may also consider such factors as the

spouses’ capacities and abilities, including earning capacity; business

opportunities; education; relative physical conditions; relative financial condition

and obligations; disparity of ages; size of separate estates; and the nature of

the community property. Murff, 615 S.W.2d at 699. The complaining party

has the burden of proving from the record that the division was so unjust that

the trial court abused its discretion. Todd v. Todd, 173 S.W.3d 126, 129 (Tex.

App.—Fort Worth 2005, pet. denied).

      The evidence demonstrates that Jerry and Danielle married in 1996.

Danielle’s and Jerry’s testimony consists in relevant part as follows:

      •The ranch property, which is valued at $152,000, consists of just
      under twelve acres and includes a barn, an efficiency apartment,
      and a few horse stalls.

      •Danielle has a separate property interest in the ranch property in
      the amount of $101,000.

      •Jerry and Danielle had a joint checking account, but the balance
      at the time of the first trial was $0.

      •Jerry and Danielle purchased a 1994 F350 truck during the
      marriage that has a value of $5,700 and is in Jerry’s possession.

      •They also purchased a John Deer Tractor during the marriage.
      $10,000 remains due, and Danielle is in possession of it.

      •Jerry owns a Jeep as his separate property.




                                        19
      •Danielle has two 401-Ks: one valued at $20,116.88 and another
      valued at $2,417.25. Danielle owes approximately $13,000 in
      loans taken against the 401-K with a greater value.

      •Jerry and Danielle are owed $75,000 from Greg Morris.

      •Furniture in the apartment is valued at approximately $450.

      •Jerry has in his possession some china, a small refrigerator, a
      microwave, and a few older computers.

      •Danielle has two lithograph fox prints, various horse equipment,
      and a handgun.

      •Jerry has horse equipment and other guns.

      •Danielle has four community horses in her possession worth
      $4,000, $15,000, $800, and $8,000. Jerry has a horse in Florida
      and a one-half interest in a filly. Danielle said Jerry can have the
      two cows that they own.

      •Jerry has a pending worker’s compensation claim worth up to
      $200,000, according to Danielle at the first hearing. According to
      Jerry at the second hearing, he recovered approximately $4,200
      under the claim.

      •Danielle has credit cards in her name with balances totaling
      $20,800, $15,000, $11,000, $500, $5,000, and $4,000.

There was little, if any, testimony regarding the parties’ respective earning

capacities, business opportunities, education, physical conditions, and financial

conditions and obligations. The testimony instead focused primarily on property

and values.




                                       20
         After accounting for Danielle’s $101,097.24 separate property interest

in the ranch property, the trial court evenly divided between Jerry and Danielle

the remaining community equity in the ranch property of $18,401.50. The trial

court awarded Jerry the property in his possession and awarded Danielle the

property in her possession. Danielle is responsible for the debts in her name,

and Jerry is responsible for the debts in his name. The trial court awarded Jerry

the Jeep as his separate property.         Attached to the findings of fact and

conclusions of law is an exhibit with a table setting forth the community assets

and corresponding values. Jerry’s total assets equal $69,413, and Danielle’s

total assets equal $60,000.

         Under the appropriate standard of review, we hold that the evidence is

factually sufficient to support the trial court’s community division. See Dow

Chem. Co., 46 S.W.3d at 242; Garza, 395 S.W.2d at 823. Considering this

factor and others, we cannot say that Jerry has met his burden of proving that

the division was so unjust that the trial court abused its discretion. See Todd,

173 S.W .3d at 129; Boyd, 131 S.W.3d at 611. We overrule Jerry’s fourth

issue.

                                  IV. V ALUATIONS

         In his third issue, Jerry asserts numerous arguments challenging the trial

court’s property valuations.

                                         21
      Errors on the valuation of property do not require reversal unless, because

of such errors, the division made by the trial court is manifestly unjust. Von

Hohn v. Von Hohn, 260 S.W.3d 631, 641 (Tex. App.—Tyler 2008, no pet.).

      The trial court granted the divorce on May 12, 2005, but the 2007

findings erroneously state that the divorce was rendered in open court on March

12, 2005. This is an immaterial typographical error. The decree correctly

states that the marriage was dissolved effective May 12, 2005.

      Jerry sets forth “corrected valuation” tables that make a number of

inferences that are inconsistent with our holdings above, including that Danielle

has a separate property interest in the ranch property in the amount of

$110,297.99.     Jerry additionally complains that the 2007 findings do not

contain values assigned to particular items of property that the 2006 findings

had assigned and do not list values for the community debt and respective

separate properties, but we fail to see how this renders the trial court’s

property division manifestly unjust. See Von Hohn, 260 S.W.3d at 641.

      As mentioned above, the trial court attached to the findings of fact and

conclusions of law an exhibit with a table setting forth the community assets

and corresponding values. The evidence submitted at the first and second final

hearings supports the trial court’s valuation findings. We hold that the trial




                                       22
court did not err in its valuation of the marital estates. We overrule Jerry’s third

issue.

                                   V. C ONCLUSION

         Having overruled Jerry’s four issues, we affirm the trial court’s judgment.




                                                    PER CURIAM

PANEL: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: December 11, 2008




                                         23